DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 09/20/2021 have been entered and fully considered.  Claims 1-4 are pending.  Claims 5-6 are cancelled.  Claim 1 is amended.  Claims 1-4 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/045732 A1 (“Ogawa” – US 2019/0044103 A1 used herein for citations) in view of US 2009/0311581 A1 (“Park ‘581”) and US 2015/0017504 A1 (“Isshiki”).
Regarding claim 1, Ogawa discloses an energy storage device 10 (Abstract; Fig. 2) comprising: 
an electrode assembly 400 including layered electrodes (positive and negative electrodes) and a separator interposed therebetween forming a power generating portion 430 serving as a main body portion of the electrode assembly 400 and tabs 410 and 420 projecting from the power generating portion 430 ([0043]);
a case 100 including main body 111 having a bottomed rectangular cylindrical shape and lid plate 110 as a plate member closing an opening of the main body 111 ([0053]);
external terminals 200 300 fixed to the lid plate and electrically connected to tabs 410 and 420, respectively;
an upper spacer 500 disposed between the lid plate 110 and the power generating portion 430 (the spacer has rigidity, given the description in [0048]); and
a buffer sheet 600 (“the porous cushion sheet”) disposed between the upper spacer 500 and the power generating portion 430 and made of a highly soft porous material such as foamed polyethylene ([0050]).
Ogawa does not expressly disclose the porous cushion sheet is welded to the spacer.
Park ‘581 discloses a battery module (Abstract) and teaches an impact-absorbing member being attached where desired (in this case, to an adjacent battery cell) with an adhesive layer ([0024], [0063]).
Isshiki discloses a battery module (Abstract) and teaches it is known in the art that polyethylene layers may be closely adhered to an adjoining layer by welding or an adhesive ([0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to weld the buffer sheet to the upper spacer of Ogawa because Park ‘581 teaches fixing impact-absorbing member where desired with an adhesive and Isshiki teaches welding polyethylene is a known alternative to adhering with an adhesive.
Ogawa teaches openings are provided in the buffer sheet 600 to allow the tabs 410 and 420 to be inserted thereto (allowing the tabs 410 and 420 to pass therethrough) ([0050]).  
The limitation to the limitations in the last two paragraphs of claim 1 are presented in the alternative.  The second limitation is addressed above.

    PNG
    media_image1.png
    347
    441
    media_image1.png
    Greyscale

Fig. 2

    PNG
    media_image2.png
    372
    500
    media_image2.png
    Greyscale

Fig. 9
Regarding claim 3, modified Ogawa discloses the energy storage device of claim 1.  Ogawa discloses the electrode assembly 400 includes a positive electrode 450, a negative electrode 460, and separators 470a and 470b, which are layered alternately and wound ([0102]).  Ogawa does not expressly disclose the electrode assembly body is formed by stacking a plurality of plate-like positive electrode plates, a plurality of separators and a plurality of negative electrode plates (emphasis added).  However, Park ‘581 teaches that a jelly-roll type structure or a stacking type structure may be used in an electrode assembly ([0010]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to stack a plurality of positive electrodes, a plurality of separators, and a plurality of negative electrodes to form the electrode assembly because, as shown by Park ‘581, this is a known alternative structure of an electrode assembly.
Regarding claim 4, modified Ogawa discloses the energy storage device of claim 1.  Ogawa discloses the case 100 has a substantially rectangular parallelepiped outer shape ([0045]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/045732 A1 (“Ogawa” – US 2019/0044103 A1 used herein for citations) in view of US 2009/0311581 A1 (“Park ‘581”) and US 2015/0017504 A1 (“Isshiki”) as applied to claim1 above, and further in view of US 2011/0003193 A1 (“Park ‘193”).
Regarding claim 2, modified Ogawa discloses the energy storage device of claim 1.  Ogawa discloses the upper spacer 600 may be made of polypropylene ([0048]).  Ogawa discloses the buffer sheet 600 is made of a highly soft porous material such as 
Park ‘193 discloses a battery pack (Abstract) and teaches polyethylene and polypropylene are both soft plastics used in the art to absorb shock and support and protect the unit batteries ([0051]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polypropylene as a material of the buffer sheet because Park ‘193 shows that polyethylene and polypropylene are equivalent soft plastics.

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive.
It is noted that the limitations previously recited separately in claims 5 and 6 are now recited in claim 1 in the alternative (i.e. “wherein either; the cushion sheet is disposed such that the cushion sheet does not overlap either of the pair of tabs as viewed in a stacking direction of the electrode assembly body, or the spacer and the cushion sheet each have a pair of cutouts in which a corresponding one of the pair of tabs is disposed”).  The second of the two limitations is addressed in the rejection above.  Therefore, the arguments specific only to previous claim 5 are moot.  
Applicant argues in regard to previous claim 6 that the “buffer sheet (600) to the spacer (500) of Ogawa does include cut-outs that align with part of the tabs (410, 420).  However, the tabs of Ogawa are not disposed in the cut-outs, as recited in claim 1, but rather pass through the cut-outs to overlap a portion of the spacer.  See, e.g., Fig. 9.”  
Applicant argues there is no basis to modify Ogawa such that the buffer sheet and the spacer are welded together.  In response to applicant's argument that the impact absorbing member of Park ‘581 is not disposed between the electrode assembly body and a lid plate of the case containing the electrode assembly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Park ‘581 is cited for a teaching of attaching an impact-absorbing member with an adhesive where desired and Isshiki is cited for a teaching that welding is a known alternative method to adhesives for attaching a polyethylene layer.  It is the position of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727